Dissenting. Opinion.
Manning, J.
Mrs. Woodhouse empowered Allen to borrow money in her name, to sign notes therefor, to execute a mortgage to secure them, and to do all other acts needful in the premises. He borrowed money in her name, signed a note therefor, executed a mortgage upon her real estate to secure it, and that note was unpaid at maturity.
In his general management of her business he had bought for her the stock of the defendant Company, and sold it. He used the proceeds of that sale for her benefit by paying with them a part of her mortgage note. She ratifies the purchase of the stock by claiming it as her own in this suit, and repudiates the sale of it, although the proceeds had been used in part in extinguishing pro tanto her debt. It is against equity and good conscience that she should be permitted to do so.
Allen held the certificate of insurance stock. She had never seen it. He sold it as he had bought it, without her knowledge, and as her business-man. The defendant derived no benefit from the one act, nor the other. It cannot be disputed that the mortgage note bound her and her property. The sale of the stock relieved that property, and released her pro tanto. Yet she retains that property, and now gets what the stock was worth.
■ It was hinted orally at bar that' her agent had gone to the bad, but so far from suffering for his unfaithfulness she is benefitted, and the defendant is punished for a sin that is not of its commission.
I cannot sanction a judgment that effects that result.